Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Cash Store Financial to Hold Fourth Quarter results conference call and webcast on July 28, 2010 EDMONTON, July 20 /CNW/ - The Cash Store Financial Services Inc. ("Cash Store Financial") (TSX:CSF & NYSE:CSFS) today announced that it will hold its management conference call and webcast with shareholders, analysts and institutional investors to discuss its fourth quarter results for the three and twelve months ended June 30th, 2010 on Wednesday, July 28th, 2010 at 11:00 a.m. EST (9:00 a.m. MST). The results will be released after market close on
